 



Exhibit 10(j)
Robert A. Lutz
COMPENSATION STATEMENT

      Commencing: January 1, 2003   Salary: $129,166.66 Per Month

I agree I am classified as an exempt employee for purposes of the Fair Labor
Standards Act, and the salary provided to me pursuant to the letter agreement of
even date herewith will be my total salary during each monthly period in which
GM continues it in effect for all hours worked, including overtime.
I acknowledge that I will become aware of trade secrets or other confidential
and/or proprietary information concerning GM, the disclosure of which will cause
irreparable harm to the Corporation. I agree that I will not disclose to any
person or entity any such trade secret, confidential and/or proprietary
information and, upon termination of my employment with GM, I shall return all
documents or other materials containing such information to GM. I also
acknowledge that I will not disclose to GM or its employees any trade secrets or
other confidential and/or proprietary information of any prior employer without
the specific written authorization of the prior employer. I represent that I am
not subject to any agreements that would preclude my employment with GM.
For a period of one year immediately following my termination of employment with
GM or any of its subsidiaries for any reason, I will not, without the prior
written consent of the GM Chief Executive Officer, engage in or perform any
services of a similar nature to those I performed at GM for any other
corporation or business engaged in the design, manufacture, development,
promotion, sale, or financing of automobiles or trucks within North America,
Latin America, Asia, Australia, or Europe in competition with GM, any of its
subsidiaries or affiliates, or any joint ventures to which GM or any of its
subsidiaries or affiliates is a party. If the terms of this paragraph are found
by a court to be unenforceable due to the duration, products or territory
covered, such court shall be authorized to interpret these terms in a manner
that makes the paragraph enforceable within that particular jurisdiction.
This Statement reaffirms that my employment is from month-to-month on a calendar
month basis and I acknowledge that except as provided in the letter agreements
of even date herewith, GM retains the right in its discretion to increase or
decrease my compensation. The parties agree Michigan law applies to this
Compensation Statement even if I am employed outside the state.
I agree that my job responsibilities with GM and a significant portion of my
compensation as more fully described in the letter agreements of even date
herewith are consideration for the confidentiality and non-compete agreements
noted above.
I acknowledge that, with the exception of the Agreements between General Motors
Corporation and Robert A. Lutz (dated September 1, 2001, and December 20, 2002),
there are no other oral or written understandings or agreements in effect
regarding my salary, nature or duration of employment, or the other matters set
forth in this compensation statement.
No modification or amendment of this Compensation Statement will be effective
unless it is in writing and signed by both parties.

     
 
   
 
   
 
   
Employee
  General Motors Corporation
 
   
 
   
 
   
Date
  Date

